Citation Nr: 0835983	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  03-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ovarian cancer.

2.  Entitlement to an increased (compensable) evaluation for 
hypertension.

3.  Entitlement to an increased rating for lymphedema praecox 
of the left leg, currently assigned a 20 percent evaluation.  

4.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1989 to September 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002.  

The veteran stated, in August 2004, that the abnormal cells 
disclosed on the Pap smears could lead to ovarian cancer, and 
that maybe her claim should be for abnormal Pap smear 
results, with cancer-causing cells.  As discussed below, the 
evidence does not show ovarian cancer.  However, she did have 
abnormal lesions on the cervix, diagnosed in May 1999 as SIL 
(squamous intraepithelial lesion).  The issue of service 
connection for abnormal lesions of the cervix is REFERRED to 
the RO for appropriate development.  

The issues of entitlement to an increased rating for 
lymphedema praecox and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
ovarian cancer, or ever had ovarian cancer.  

2.  Hypertension requires continuous use of medication and 
more closely approximates a history of readings predominantly 
of 100 or above.  




CONCLUSIONS OF LAW

1.  Ovarian cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an evaluation of 10 percent for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2007, the RO advised the claimant 
of the information necessary to substantiate the claim for 
service connection for ovarian cancer, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was notified of the service incurrence, 
current disability, and nexus elements of a service 
connection claim.  She was advised of various types of lay, 
medical, and employment evidence that could substantiate the 
various elements of his service connection claim.  In 
addition, she was provided with information regarding 
assigned ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated by means of a supplemental 
statement of the case in February 2008.  Therefore, any 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).    

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the veteran was provided a letter in April 2008, 
which informed her that in order for an increased rating, 
evidence must show her condition had become worse.  She was 
provided with the specific diagnostic criteria for rating.  
The RO advised the claimant of her and VA's respective duties 
for obtaining different types of evidence.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.  She was 
told that a disability rating will be determined under the 
rating schedule, with ratings ranging from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  In addition, 
she was provided with information regarding effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequent to the notification letter, her claim was 
readjudicated in a May 2008 supplemental statement of the 
case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the duty to notify has been satisfied.

With respect to the duty to assist, service medical records 
have been obtained, as have post-service treatment records 
identified by the veteran, including VA records.  As to the 
service connection claim, a VA examination is not warranted 
because, as discussed below, the evidence establishes that no 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
VA examinations with respect to the increased rating claim 
were provided.  She has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for Ovarian Cancer

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence does not show that the veteran has ever had 
ovarian cancer.  Both during and after service, she has been 
seen on multiple occasions for lower abdominal pain, and 
ovarian cysts have at times been suspected.  However, a 
diagnostic laparoscopy in service disclosed normal findings, 
and other examinations, including pelvic ultrasounds and 
physical examinations, have failed to disclose ovarian 
cancer.  

On a VA examination in September 2007, the veteran reported a 
longstanding history of lower pelvic pain.  Pelvic 
examination did not disclose any adnexal masses.  The 
examiner noted that a review of the medical record showed 
that she complained of lower abdominal pain in service, and 
that she finally underwent an ultrasound, which disclosed a 
birconate uterus.  Due to her persistent pain with menses, 
she underwent a laparoscopy on April 21, 1995, which was 
reportedly normal. The conclusion was that the veteran had 
left lower quadrant pain, associated with her menses.  
Ovarian cancer was not diagnosed.

Treatment records similarly fail to show a diagnosis of 
ovarian cancer.  VA treatment records show that in March 
2007, the veteran complained of left lower quadrant abdominal 
pain.  She reported a distant history of ovarian cysts but 
felt that these symptoms were different.  She said, on an 
August 2004 social work history, that she had had two 
surgeries at Riverside to remove cancerous cells from her 
uterus in 1998, which had been discovered in the military.  
However, records from Riverside Hospital show that from April 
to June 1999, the veteran underwent testing and evaluation 
regarding abnormal tests concerning the cervix, but no 
abnormalities of the ovaries were noted, in particular, no 
ovarian cancer.  A history of ovarian cysts has also been 
noted on a number of occasions, but the evidence of record 
does not clearly show the presence of such a condition, and, 
in any event, ovarian cancer was not indicated.  Moreover, 
service connection for benign ovarian cysts is not at issue.  

The appellant, as a layman, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  There is no competent evidence that she 
has or ever had ovarian cancer.  In this regard, although a 
history of ovarian cancer was noted on a VA eye examination 
conducted in or after April 2002, this was simply history, 
and is not confirmed by remainder of the evidence, in 
particular, the gynecology treatment records.  The veteran 
herself stated, in August 2004, that the abnormal cells 
disclosed on the Pap smears could lead to ovarian cancer, and 
that maybe her claim should be for abnormal Pap smear 
results, with cancer-causing cells.  It should also be noted 
that ovarian cancer, as a diagnosis, must be distinguished 
from cancer of the cervix, or from ovarian cysts, neither of 
which is currently before the Board.  

As the evidence establishes that the veteran does not have, 
nor has ever had, ovarian cancer, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Hypertension or isolated systolic hypertension with diastolic 
blood pressure of predominantly 100 or more, or systolic 
pressure predominately 160 or more, or a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A 40 percent evaluation is warranted for diastolic blood 
pressure of predominantly 120 or more, and a 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 
(2007). 

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The rating schedule 
defines hypertension as diastolic blood pressure that is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

On the VA examination in November 1998, it was noted that the 
veteran had one elevated blood pressure reading (of 140/90) 
despite medication.  Subsequently, she was prescribed another 
medication to control hypertension, in addition to the 
diuretic.  

The medical evidence of record shows several occasions on 
which a diastolic blood pressure of 100 or greater was 
recorded.  Specifically, a private medical record dated in 
November 2000 showed blood pressure to be 170/114.  Another 
November 2000 reading was 153/105.  In March 2001, a reading 
of 150/110 was noted.  On the March 2002 VA examination, one 
of the three readings obtained was 140/100.  In May 2005, 
blood pressure was 157/118.  The following day, three 
readings were obtained, of 160/111, 140/92, and 156/108.  
However, these readings were scattered among diastolic blood 
pressure readings of less than 100, and, thus, a history of 
diastolic blood pressure predominantly of 100 or more is not 
shown.

However, the circumstances of this case are somewhat unusual 
in that during service, the veteran was prescribed a diuretic 
medication used to treat hypertension for another condition, 
lymphedema, prior to the diagnosis of hypertension.  Because, 
in essence, the treatment began prior to the diagnosis, the 
veteran would not be able to establish a history of 
predominant diastolic blood pressure of 100 or higher without 
discontinuing her medication, which obviously would not be an 
appropriate solution.  Moreover, the current findings are of 
primary importance, and during the appeal period, despite 
treatment with medication, her diastolic blood pressure has 
nevertheless exceeded 100 on several occasions.  Under these 
circumstances, the Board finds that the veteran's symptoms 
are comparable to, or more closely approximate, the 
continuous use of medication with a history of diastolic 
blood pressure of 100 or greater, required for a 10 percent 
rating.  

However, a higher rating is not warranted.  In this regard, 
although on a number of occasions, her diastolic blood 
pressure has been between 110 and 119, predominantly, her 
blood pressure has been below 100.  In May 2005, when a 
reading of 160/111 was obtained, readings of 140/92 and 
156/108 were also obtained in the same session.  On the VA 
examination in March 2007, her blood pressure was 132/91.  
Unlike the criteria for a 10 percent rating, which provide 
for a compensable rating based on a history of diastolic 
blood pressure of 100 or more, the criteria for higher 
ratings require the current findings of the specified blood 
pressure readings.  

The veteran has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe her hypertension, other than the history, as 
discussed above, which has been resolved in the veteran's 
favor.  Consequently, the question of an extraschedular 
evaluation is not raised.  See Barringer v. Peak, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008); Thun v. Peake, 22 Vet. App. 
111 (2008).  

Thus, the findings more closely approximate the criteria for 
a 10 percent rating for hypertension, but no higher, and a 10 
percent rating is warranted.  In reaching this determination, 
the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for ovarian cancer is denied.

A rating of 10 percent for hypertension is granted.


REMAND

Lymphedema

As noted by the veteran's representative, the VA examination 
in August 2007 did not address the presence or absence of 
findings such as stasis pigmentation, ulcers, or eczema, 
contemplated for a higher rating.  The only finding noted was 
swelling, which is contemplated by the current 20 percent 
rating.  Accordingly, an examination must be provided which 
addresses the criteria for a higher rating.  

Allergic Rhinitis

As to allergic rhinitis, in her initial claim filed in 
October 1998, she claimed service connection for sinusitis.  
A VA examination in November 1998 resulted in an impression 
of "seasonal/allergic rhinitis with subsequent sinusitis."  
In the May 1999 rating decision, the RO noted several 
occasions on which the veteran had been treated for sinusitis 
in service.  At that time, sinusitis was not shown, and the 
RO granted service connection for allergic rhinitis.  

Subsequently, in April 2001, she claimed an increased rating 
for "rhinitis/sinusitis."  Her claim was denied, and in the 
course of the appeal, she submitted a claim for service 
connection of sinusitis in August 2004.  This claim was 
denied by the RO in January 2006, on the basis that service 
medical records were silent for a diagnosis of sinusitis, and 
that sinusitis was not shown subsequent to service, as X-rays 
in June 2003 did not show sinusitis.  However, as noted in 
the May 1999 rating decision, there were numerous instances 
during service in which sinusitis was noted.  Furthermore, 
the medical records after service showed numerous occasions 
on which sinusitis was diagnosed, including on a computerized 
tomography (CT) scan in connection with a VA examination in 
March 2002.  Whether or not the RO's failure to address this 
evidence was outcome determinative, the errors reflect a 
clear misstatement of the evidence.  

As noted above, the VA examination in November 1998 resulted 
in an impression of "seasonal/allergic rhinitis with 
subsequent sinusitis."  A VA outpatient treatment record in 
March 2001 noted that rhinitis was observed on examination, 
while the assessment was sinusitis.  In addition, the RO has 
consistently noted symptoms involving the sinuses in the 
development of the current appeal.  If it is not possible to 
separate the effects of the service-connected condition from 
a non-service-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

Although the veteran did not appeal the January 2006 
decision, because of the obvious errors in that decision, as 
well as the lack of clear delineation in the May 1999 
decision and subsequently, and the suggestion of a possible 
overlap in symptoms or etiology in the medical evidence, the 
Board finds that the question of sinusitis is inextricably 
intertwined with the issue of an increased rating for 
rhinitis, and must be adequately developed prior to a 
decision on the increased rating claim.   

The VA examination in August 2007 noted rhinitis, but no 
sinusitis.  However, the X-ray report indicated that the 
sinuses could not be fully visualized.  Moreover, in 
September 2004, it was noted that the veteran was going to 
have sinus surgery.  However, the records of this surgery, 
which would be pertinent to both the blockage in the 
diagnostic criteria for rhinitis, as well as for sinusitis, 
are not of record.  If the veteran did undergo this surgery, 
the records of this surgery must be obtained.  In addition, a 
VA examination must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran (ensuring that the 
most recent address of record in the VA 
system is used) and tell her that if she 
underwent sinus surgery, in or after 
September 2004, she should provide all 
records pertaining to that surgery, or 
provide sufficient identification of the 
surgery (e.g., date, location, provider) 
and authorize VA to obtain the records.  
Obtain any records so identified by the 
veteran.  

2.  Thereafter, schedule the veteran for 
an examination by an appropriate 
specialist, to determine: 
(a) Whether she currently has sinusitis;
    *  If so, whether the sinusitis is 
related to sinusitis shown in service, or 
to service-connected allergic rhinitis.
    *  If sinusitis is not currently 
present, review the file and determine 
whether sinusitis previously shown at any 
time from 2001 to the present, for 
example, on the March 2002 VA examination, 
was a chronic condition, related to 
sinusitis shown in service, or to service-
connected allergic rhinitis; 
(b)  The current symptoms of allergic 
rhinitis and/or sinusitis.  If the 
symptoms of allergic rhinitis cannot be 
differentiated from symptoms attributable 
to sinusitis, the examiner should so 
state.

The entire claims folder and a copy of 
this REMAND should be made available to 
the examiner prior to the examination.  
All symptoms should be reported in detail, 
and any indicated studies should be 
obtained prior to the preparation of the 
final opinion.  The complete rationale for 
all opinions expressed must be provided.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  The veteran should be scheduled for an 
examination by an appropriate specialist, 
to determine the current manifestations 
and severity of her service-connected 
lymphedema praecox of the left lower 
extremity.  The entire claims folder and a 
copy of this REMAND should be made 
available to the examiner prior to the 
examination.  All symptoms attributable to 
lymphedema praecox should be reported in 
detail.  The presence of absence of 
eczema, ulceration, or stasis pigmentation 
due to this condition should specifically 
be reported.  

4.  After completion of the above and any 
additional development deemed necessary, 
review the issue of service connection for 
sinusitis.  If this claim is denied, 
notify the veteran, and tell her the issue 
must be separately appealed.  If that 
claim is granted, take appropriate action, 
and review the claims on appeal.  If the 
benefit sought remains denied, the veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


